DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	This office acknowledges receipt of the following item(s) from the applicant:
Information Disclosure Statement(s) (IDS) filed on 03 December 2020. The references have been considered.

Specification
The abstract of the disclosure is objected to because it does not meet the requirements as set for by the MPEP.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) data processing without the claim of how the data is gathered. There are no limitations to what hardware is being actively used to perform the claimed method limitations that are considered to be mental steps and mathematical formulas, equations or calculations and are considered to be Mathematical Concepts and are considered to be abstract. The dependent claims contain further additional limitations that build upon the abstract ideas without significantly more. See the updated 101 guidance issued in October 2019, sections A and C. All of the data appears to be digital and there is no limitation active transmitting or receiving, the data could be stored in memory and processed without the use of active radar equipment or within a radar system itself. While independent Claim 11 contains a processor and memory, these elements are considered to be recited generically, and do not disclose if the data is being collected actively or the processing is being performed based on data stored in memory. This judicial exception is not integrated into a practical application because the claims do not recite any limitation that links the process to anything other than a generic processor/computer and hardware elements. As the Claim is currently written the obtained data could be historical data that is pulled from memory or a database and does not require active collection. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the use of generic/well known elements and general processors/computers for the mere implementation of an abstract idea on a computer does not qualify as significantly more. The claim is essentially directed to collection of data and processing the data to determine speed, and there is no special technical feature or algorithm resulting in more than an abstract idea. These are all well-known elements and are recited in a generic form. The MPEP teaches that the use of general computer/processor does not provide significantly more to the abstract idea. Also, on page 8 of the guidance, it is disclosed that a claim that requires a computer may still recite a mental process. This is also disclosed in section 2106.05 of the MPEP. As the only additional elements that are present in the claims are the units and processor/computer there is nothing in the claim that would make it not well-understood, routine and conventional. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself, as the Examiner that all claim elements are directed to the mathematical manipulation of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 8, 11, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (Lee, US PGPub 2018/0251092).
Referring to Claim 1, Lee teaches receiving, by a computing system, a first frame of data generated by a first sensor (Fig. 3 #301/302; [0053]) of a vehicle, the first frame of data including a first set of angular positions associated with a first set of objects in the environment; receiving, by the computing system, a second frame of data generated by a second sensor (Fig. 3 #301/302; [0053]) of the vehicle, the second frame of data including a second set of angular positions associated with a second set of objects in the environment; and generating, by the computing system, a speed estimate for the vehicle based at least in part on the first set of angular positions of the first frame of data and the second set of angular positions of the second frame of data; See Fig. 3-6 and [0053-0081].
Referring to Claim 4, Lee teaches wherein a speed of the vehicle and speeds of objects of the first set of objects and the second set of objects are associated with a scenario occurring in the environment; see disclosure.
Referring to Claim 5, Lee teaches wherein the generating the speed estimate comprises: generating a first speed estimate based on the first set of angular positions of the first frame of data; generating a second speed estimate based on the second set of angular positions of the second frame of data; and combining the first speed estimate and the second speed estimate; [0053-0081].
Referring to Claim 6, Lee teaches wherein: the first sensor is a first radar system, the second sensor is a second radar system, and the first frame of data and the second frame of data are captured at the same time; [0053-0081].
Referring to Claim 8, Lee teaches wherein generating the speed estimate for the vehicle comprises: fitting a curve to the first set of angular positions included in the first frame of data and the second set of angular positions included in the second frame of data; See Fig. 6 and related text.
Referring to Claim 11, Lee teaches at least one processor; and a memory storing instructions that, when executed by the at least one processor, cause the system to perform steps comprising: receiving a first frame of data generated by a first sensor of a vehicle, the first frame of data including a first set of angular positions associated with a first set of objects in the environment; receiving a second frame of data generated by a second sensor of the vehicle, the second frame of data including a second set of angular positions associated with a second set of objects in the environment; and generating a speed estimate for the vehicle based at least in part on the first set of angular positions of the first frame of data and the second set of angular positions of the second frame of data; See citations of Claim 1 above.
Referring to Claim 14, Lee teaches wherein a speed of the vehicle and speeds of objects of the first set of objects and the second set of objects are associated with a scenario occurring in the environment; see disclosure.
Referring to Claim 15, Lee teaches wherein the generating the speed estimate comprises: generating a first speed estimate based on the first set of angular positions of the first frame of data; generating a second speed estimate based on the second set of angular positions of the second frame of data; and combining the first speed estimate and the second speed estimate; [0053-0081].
Referring to Claim 16, Lee teaches receiving a first frame of data generated by a first sensor of a vehicle, the first frame of data including a first set of angular positions associated with a first set of objects in the environment; receiving a second frame of data generated by a second sensor of the vehicle, the second frame of data including a second set of angular positions associated with a second set of objects in the environment; and generating a speed estimate for the vehicle based at least in part on the first set of angular positions of the first frame of data and the second set of angular positions of the second frame of data; See citations related to Claim 1 above.
Referring to Claim 19, Lee teaches wherein a speed of the vehicle and speeds of objects of the first set of objects and the second set of objects are associated with a scenario occurring in the environment; see disclosure.
Referring to Claim 20, Lee teaches wherein the generating the speed estimate comprises: generating a first speed estimate based on the first set of angular positions of the first frame of data; generating a second speed estimate based on the second set of angular positions of the second frame of data; and combining the first speed estimate and the second speed estimate; [0053-0081].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 12, 13, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ma (US PGPub 2017/0061637).
Referring to Claims 2, 12 and 17, Lee teaches determining whether one or more angular positions of at least one of the first set of angular positions or the second set of angular positions are associated with a moving object; but does not explicitly disclose nor limit and subsequent to determining that the one or more of the angular positions are associated with the moving object, filtering out the one or more angular positions from at least one of the first frame of data or the second frame of data.
However, Ma teaches the removal data points in a related detection and tracking system; [0122].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the filtering as taught by Ma so as to filter out any noise present in the data.
Referring to Claims 3, 13 and 18, Lee teaches wherein the first frame of data is associated with a first field-of-view and the second frame of data is associated with a second field-of-view different than the first field-of-view; [0053].
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Cuichun (US PGPub 2018/0095171).
Referring to Claim 7, Lee teaches the limitations of Claim 5, but does not explicitly disclose nor limit weighting at least one of the first speed estimate or the second speed estimate before the combining of the first speed estimate and the second speed estimate.
However, Cuichun teaches providing weights to radar processing techniques; See abstract.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the weighting as taught by Cuichun so as to improve target velocity tracking accuracy.

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of IDE (US PGPub 2019/0092330).
Referring to Claim 9, Lee teaches the curve fitting but does not explicitly disclose nor limit determining a fit quality metric for the curve; and determining a weight based on the fit quality metric.
However, Ide teaches determining a fit quality metric for the curve; and determining a weight based on the fit quality metric; [0140].
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Lee with the quality metric as taught by Ide so as to provide a higher degree of accuracy.
Referring to Claim 10, Ide teaches wherein the fit quality metric is at least one of a sum of squares due to error (SSE), an R-square, an adjusted R-square, or a root mean squared error (RMSE); [0140].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/            Primary Examiner, Art Unit 3646